Citation Nr: 1439602	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  14-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an award in excess of $1,314 for accrued benefits purposes.

2.  Entitlement to special monthly pension (SMP) based upon the need for regular aid and attendance of another person or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

Appellant, W.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1941 to November 1945.  The Veteran died on March [redacted], 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision, and a September 2011 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant's VA claims folder has since been transferred to the RO in Phoenix, Arizona.

The Board notes that the appellant was afforded a Board hearing, held by the undersigned, in July 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.  The Board further notes that, based upon testimony received during that hearing, the issues on appeal have been clarified to include both an accrued benefit claim and a claim for aid and attendance.  See Transcript, p. 12.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMP based upon the need for regular aid and attendance of another person, or by reason of being housebound, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran required the care or assistance on a regular basis to keep clean and attend to the wants of nature, and as such was awarded pension for aid and attendance effective April 30, 2009.

2.  The Veteran died on March [redacted], 2010.

3.  In October 2010, the appellant was awarded $1,314 in accrued benefits.  The RO determined that the Veteran was owed a total of $1,314 from May 1, 2009, through November 1, 2009, at a rate of $219 per month for his SMP award at the time of his death.  This amount had been withheld from May 1, 2009, through November 1, 2009, due to a proposal of incompetency.


CONCLUSION OF LAW

The criteria for entitlement to an award in excess of $1,314 for accrued benefits purposes have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102 , 3.152, 3.1000(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant argues that she is entitled to an amount in excess of $1,314 in accrued benefits, resulting from compensation which was unpaid at the time of the Veteran's death in March 2010.  Here, the Veteran's application for pension was granted based on his need for regular aid and attendance.  38 U.S.C.A. § 1521(d).  The Veteran's pension claim was granted in October 2009 with an effective date of April 30, 2009.

The RO determined that the Veteran was owed a total of $1,314 from May 1, 2009, through November 1, 2009, at a rate of $219 per month for his SMP award at the time of his death.  This amount had been withheld from May 1, 2009, through November 1, 2009, due to a proposal of incompetency.

The Board points out that accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (2013); 38 C.F.R. § 3.1000 (2013). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121 , 5101(a) (2013); 38 C.F.R. § 3.1000 ; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The appellant has argued that she is entitled to the benefit granted to the Veteran prior to his death, or some percentage thereof.  However, it would not follow that the appellant would be entitled to receive compensation for aid and attendance of another who is no longer living.  To that end, the appellant has filed her own aid and attendance claim, which is addressed in the following section.  As to the matter of accrued benefits, however, there is no evidence of record to show that the RO was in error in its calculation, nor has such a contention been raised by the appellant.  The RO acknowledged that the sum of $1,314 was owed to the Veteran at the time of his death, due to the proposed incompetency matter, and that payment has been remitted to the appellant.  

Based on this evidence, the Board finds that no additional funds are owed to the appellant with regard to the Veteran's pension, and he was not in receipt of any other form of VA compensation.  As such, her claim for funds in excess of $1,314 for accrued benefits purposes must be denied.

The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified in September 2010 of the criteria for establishing entitlement to accrued benefits, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in October 2010, which in effect granted her claim.  Nothing more is required in this case.

As for the duty to assist, the Board therefore finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an award in excess of $1,314 for accrued benefits purposes is denied.


REMAND

Although the Board regrets any further delay, the appellant's remaining claim must be remanded for further development.  To that end, the law provides increased pension benefits to a surviving spouse of a Veteran by reason of need for aid and attendance or of being housebound.  38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. § 3.351(a)(5) (2013).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c) (2010).

In determining whether there is a factual need for regular aid and attendance, the Board will consider the following: the inability of the appellant to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352 (2013).

Importantly, it is not required that all of the disabling conditions enumerated in the above paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the appellant is so helpless as to need regular aid and attendance, not that there be constant need.  38 C.F.R. § 3.352(a) (2013).

If the criteria for SMP based on the need for regular aid and attendance are not met, SMP can be awarded if a surviving spouse is permanently housebound by reason of disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f).  A surviving spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinic areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.      38 U.S.C.A. § 1541(e)(2) (West 2002); 38 C.F.R. § 3.351(f) (2013).

Here, the appellant was afforded a VA examination in connection with her claim in March 2011.  Ultimately, the examiner determined that she was not permanently bedridden, was not hospitalized, was able to travel beyond her current domicile, and was able to perform essential activities of daily living (morning hygiene, dining, etc.).  It was determined that the appellant did not require aid for ambulation, she was unrestricted from leaving her home, and her best-corrected vision was better than 5/200 in both eyes.  The function of her upper and lower extremities were normal, and she was deemed mentally-competent.  

The report provides evidence against this claim. 

During her Board hearing, she testified that her ability to perform activities of daily living had deteriorated since that examination.  See Transcript, p. 18.  It was also noted that she was 92 years of age.  

As such, the Board finds that the appellant should be afforded an additional VA examination to determine whether she requires the aid and attendance of another, or is permanently housebound.

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The appellant should be afforded an additional VA examination to determine whether the she requires regular aid and attendance or is housebound.

The following considerations will govern the examination(s):

(a) The claims folder, and a copy of this remand will be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.


(b)The examiner should provide an opinion as to whether the appellant requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, or feeding herself, or to protect her from the hazards of her daily environment.

(c) The examiner should provide an opinion as to whether the appellant is substantially-confined to her house or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.

A rationale for any opinion expressed should be provided.  If the examiner is unable to state an opinion without a resort to speculation, he or she should so state.  Any other necessary examinations must be conducted, if deemed necessary by the examiner or by the RO/AMC.

2.  The RO/AMC will readjudicate the issue of entitlement to SMP for aid and attendance or housebound status. 
If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative, if applicable, should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal.  She should then be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


